United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0864
Issued: October 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2019 appellant, through counsel, filed a timely appeal from a January 18,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the January 18, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “the Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to reduce appellant’s wage-loss
compensation, effective June 6, 2018, based on her capacity to earn wages as an information clerk.
FACTUAL HISTORY
On March 19, 2010 appellant, then a 54-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained injuries to her shoulder, hip, and buttocks when she was
hit by a vehicle when she was crossing the street to deliver mail while in the performance of duty.
She stopped work that day. OWCP accepted strain of lumbosacral joint, left hip contusion, and
sprain of the left shoulder and upper arm. It subsequently expanded acceptance of the claim to
include complete left rotator cuff tear and displacement of lumbar intervertebral disc without
myelopathy. OWCP paid appellant wage-loss compensation on the supplemental rolls until she
was placed on the periodic compensation rolls in August 2010.4
Dr. Blair Rhode, Board-certified in orthopedic surgery and sports medicine, began treating
appellant in August 2010. On May 3, 2011 he performed left shoulder subacromial
decompression, acromioclavicular arthroplasty, and rotator cuff repair.
In March 2014, appellant returned to part-time modified-duty work. She thereafter worked
sporadically and filed several recurrence of disability claims (Form CA-2a) in 2014 and 2015,
which were accepted by OWCP.
Dr. Rhode continued to submit monthly reports describing appellant’s treatment and
condition. On October 19, 2015 he advised that she could perform sedentary work with a 10-pound
lifting/carrying restriction.
On December 8, 2015 OWCP referred appellant for vocational rehabilitation to find a
position within the restrictions provided by Dr. Rhode on October 19, 2015. In a January 29, 2016
report, the vocational rehabilitation counselor described appellant’s education, training, and work
experience. She performed testing and noted that appellant had transferrable clerical and customer
service skills. The rehabilitation counselor completed job classifications for the positions of
information clerk and receptionist on March 29, 2016. They indicated that both of these positions
were sedentary and were available in appellant’s commuting area.
Dr. Rhode continued to advise that appellant could perform sedentary work.
Appellant began job placement in April 2016. On July 25, 2016 OWCP noted that she had
been in placement for over 90 days and that the medical evidence and her transferrable skills
supported that she could work in the position of information clerk. It indicated that the
rehabilitation counselor was directed to close the case and it would compute a loss of wage-earning
capacity (LWEC). The vocational rehabilitation counselor closed the case on July 29, 2016.
The record also indicates that OWCP accepted appellant’s December 6, 2011 occupational disease claim (Form
CA-2) alleging an aggravation of exostosis of the first metatarsal joint of the left foot, un der OWCP File
No. xxxxxx246.
4

2

Appellant retired from the employing establishment on September 30, 2016. Dr. Rhode
continued to submit reports indicating that she could perform modified duty.
In work status reports dated November 4 and December 7, 2016, and January 4, 2017,
Dr. Rhode diagnosed a right knee condition and advised that appellant could work light duty with
the restriction of no squatting, kneeling, or crawling. In reports dated February 1 and March 1,
2017 he advised that she could not work due to the right knee condition. In March 17, April 28,
May 26, and June 23, 2017 work status reports, Dr. Rhode referenced back, shoulder, and neck
conditions. He advised that appellant was at maximum medical improvement and could perform
sedentary duties with lifting and carrying restricted to 10 pounds or less.
By letter dated August 15, 2017, OWCP proposed to reduce appellant’s wage-loss
compensation based on her capacity to earn wages in the constructed position of information clerk,
Department of Labor’s Dictionary of Occupational Titles (DOT) No. 237.367-022 at the rate of
$370.00 per week. It noted that the physical requirements of the information clerk position did
not exceed the restrictions provided by Dr. Rhode, and determined the selected position was
medically suitable. OWCP further found that the position was vocationally suitable, based on the
rehabilitation counselor’s report, and found a 68 percent LWEC, with a new gross compensation
rate of $2,084.00. It attached the job classification for the information clerk position completed
by the vocational rehabilitation counselor on March 29, 2016.
In treatment notes dated July 21 and August 30, 2017, Dr. Rhode noted appellant’s
complaint of left shoulder, low back, and neck pain, and a positive left straight leg raise on
examination. He diagnosed shoulder pain, low back pain, traumatic tear of rotator cuff, and lumbar
radiculopathy. Dr. Rhode advised that appellant’s conditions were permanent and stationary. He
attached work status reports to each treatment note in which he advised that she could perform
sedentary work with lifting and carrying restricted to 10 pounds or less. On the August 30, 2017
work status form Dr. Rhode also indicated that appellant could not squat, kneel, crawl, bend, or
stoop, and could not climb ladders.
By decision dated September 25, 2017, OWCP reduced appellant’s wage-loss
compensation based on her capacity to earn wages as an information clerk earning $370.00 per
week.
On October 10, 2017 appellant, through counsel, requested a hearing before an OWCP
hearing representative.
Dr. Rhode submitted additional treatment notes and work status forms in which he
reiterated his prior diagnoses and advised that appellant could perform sedentary work with lift ing
and carrying of less than 10 pounds.
By decision dated February 5, 2018, an OWCP hearing representative reversed the
September 25, 2017 LWEC decision. He found that the medical evidence supported that appellant
was capable of working as an information clerk, but that the labor market survey on which the
LWEC determination was based was not current, OWCP should have obtained more recent labor
market information.

3

Appellant received retroactive additional compensation from OWCP and it returned her to
the periodic compensation rolls. Dr. Rhode submitted reports dated January 29 and February 26,
2018 in which he reiterated his findings and recommendations.
OWCP referred the record to the vocational rehabilitation counselor to provide an updated
labor market survey. The counselor forwarded a March 30, 2018 report and attached job
classifications for the information clerk and receptionist positions dated March 31, 2018. The
rehabilitation counselor indicated that the source of wage data was a Bureau of Labor Statistics
survey dated March 31, 2017. For the information clerk position, 20,150 jobs were available in
appellant’s commuting area with a weekly wage of $388.00. For the receptionist position, 24,150
jobs were available with a weekly wage of $380.00.
By letter dated May 3, 2018, OWCP proposed to reduce appellant’s wage-loss
compensation based on her capacity to earn wages in the constructed position of information clerk,
DOT No. 237.367-022 at the rate of $388.00 per week. It noted that the physical requirements of
the information clerk position did not exceed the restrictions provided by her physician Dr. Rhode,
and determined the selected position was medically suitable. 5 OWCP further found that the
position was vocationally suitable, based on the rehabilitation counselor’s report, and found a 68
percent loss of wage-earning capacity, with a new gross compensation rate of $2,130.00. It
attached the job classification for the information clerk position completed by the vocationa l
rehabilitation counselor on March 31, 2018. The physical demands indicated that the strength
level was sedentary with no climbing, balancing, stooping, kneeling, crouching, crawling,
fingering, and no requirement for feeling, smelling, far acuity, depth perception, accommodation,
color vision, or field of vision. OWCP required occasional reaching and handling, and frequent
talking and hearing, and required near acuity. A sedentary position limited lifting to no more than
10 pounds occasionally. 6
By decision dated June 5, 2018, OWCP reduced appellant’s wage-loss compensation,
effective June 6, 2018. It found the position of information clerk with weekly earnings of $388.00
per week represented her LWEC.
On June 11, 2018 counsel requested a hearing before an OWCP hearing representative.
During the hearing, held telephonically on November 7, 2018, appellant testified that her computer
skills were stale, that OWCP offered no training through vocational rehabilitation, and that driving
made her condition worse. Counsel asserted that she had insufficient experience and training for
the selected position.

5
The Board notes that OWCP indicated that the strength requirements for the information clerk position were light
whereas the job classification indicates that strength level was sedentary.
6

The job description for the information clerk position, DOT 237.067-022, is as follows: Answers inquiries from
persons entering establishment; provides information regarding activities conducted at establishment, and location of
departments, offices, and employees within the organization; informs customer of location of store merchandise in
retail establishment; provides information concerning services, such as laundry and valet services in hotel; receives
and answers requests for information from company officials and employees; may call employees or officials to
information desk to answer inquiries; may keep record of questions asked.

4

Dr. Rhode had submitted reports dated April 20 to December 28, 2018 in which he
reiterated his findings and conclusions. He continued to advise that appellant could perform
sedentary duties with a 10-pound lifting and carrying restriction.
By decision dated January 18, 2019, an OWCP hearing representative affirmed the June 5,
2018 LWEC determination. She found that, based on Dr. Rhode’s opinion, the position of
information clerk was medically suitable. The hearing representative further found that the
vocational rehabilitation counselor had properly considered all appropriate factors and provided
evidence that appellant had satisfied specific vocational requirements for the job. She concluded
that the position of information clerk represented appellant’s LWEC.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of the compensation benefits. 7 An injured employee who is either unable to return
to the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on LWEC.8
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity.9 If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, the wage-earning capacity is determined with due regard
to the nature of the injury, the degree of physical impairment, the usual employment, age,
qualifications for other employment, the availability of suitable employment, and other factors and
circumstances which may affect the wage-earning capacity in his or her disabled condition. 10
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions. The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives. The fact that an employee has been unsuccessful in obtaining work in
the selected position does not establish that the work is not reasonably available in his or her
commuting area.11
OWCP must initially determine an employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The medical
evidence upon which OWCP relies must provide a detailed description of the employee’s medical

7

C.H., Docket No. 19-0136 (issued May 23, 2019).

8

Id.

9

5 U.S.C. § 8115(a).

10

C.M., Docket No. 18-1326 (issued January 4, 2019).

11

Id.

5

condition.12 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation. 13
In determining an employee’s wage-earning capacity based on a position deemed suitable,
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from postinjury or subsequently-acquired conditions.14 Any incapacity to perform the
duties of the selected position resulting from subsequently-acquired conditions is immaterial to
LWEC that can be attributed to the accepted employment injury and for which the claimant may
receive compensation.15
When OWCP makes a determination of partial disability and of specific work restrictions,
it may refer the employee’s case to a vocational rehabilitation counselor authorized by OWCP for
selection of a position listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to his or her physical limitations, education, age, and prio r
experience. Once this selection is made, a determination of wage rate and availability in the open
labor market should be made through contact with the state employment service, local Chamber
of Commerce, employing establishment contacts, and actual job postings.16 Lastly, OWCP applies
the principles set forth in Albert C. Shadrick, 17 as codified in section 10.403 of OWCP
regulations,18 to determine the percentage of the employee’s LWEC.19
ANALYSIS
The Board finds that OWCP has met its burden of proof to reduce appellant’s wage-loss
compensation, effective June 6, 2018, based on her capacity to earn wages as an information clerk.
Dr. Rhode, who began treating appellant in August 2010 has consistently advised since
October 19, 2015 that she could perform sedentary duties with a 10-pound lifting and carrying
restriction. OWCP, therefore, properly referred her for vocational rehabilitation in December 2015
as the medical evidence established that she was no longer totally disabled due to residuals of her
employment injury.20

12

J.H., Docket No. 18-1319 (issued June 26, 2019).

13

Id.

14

G.E., Docket No. 18-0663 (issued December 21, 2018).

15

Id.

16

Supra note 10; Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter
2.813.19d (November 2011).
17

5 ECAB 376 (1953).

18

20 C.F.R. § 10.403.

19

Supra note 9.

20

Supra note 7.

6

OWCP further properly determined that appellant had the physical capacity to perform the
duties of an information clerk. The position is classified as sedentary employment requiring
occasional lifting up to 10 pounds. Dr. Rhode’s restrictions fall within this requirement. He
reiterated his opinion that appellant could perform sedentary duty with lifting and carrying limited
to 10 pounds in a report dated December 28, 2018. The vocational rehabilitation counselor noted
that the position of information clerk allowed for a variety of duties, none of which exceeded
Dr. Rhode’s restrictions.21 The Board finds that his opinion constitutes the weight of the medical
evidence and establishes that appellant had the requisite physical ability to earn wages as an
information clerk.22 There is no contradictory medical evidence of record. The Board, therefore,
finds that the weight the medical evidence establishes that appellant had the physical capacity to
perform the duties of the selected position.23
In assessing the employee’s ability to perform the selected position, OWCP must consider
not only physical limitations, but also consider work experience, age, mental capacity, and
educational background. 24 In her March 30, 2018 report, the rehabilitation counselor attached a
job classification for the information clerk position dated March 31, 2018. She indicated that the
source of wage data was a Bureau of Labor Statistics labor market survey dated March 31, 2017.
For the information clerk position, 20,150 jobs were available in appellant’s commuting area with
a weekly wage of $388.00. As the rehabilitation counselor is an expert in the field of vocational
rehabilitation, OWCP may rely on his or her opinion in determining whether a job is vocationally
suitable and reasonably available. 25 The Board finds that OWCP considered the proper factors,
including the availability of suitable employment, appellant’s physical limitations, and
employment qualifications in determining that she had the capacity to perform the position of
information clerk.26 It applied the Shadrick formula, as codified in section 10.403 of its
regulations,27 in determining appellant’s LWEC. Contrary to counsel’s assertion on appeal that
LWEC determination was contrary to law and fact, OWCP properly found that the position of
information clerk reflected her wage-earning capacity.28
CONCLUSION
The Board finds that OWCP has met its burden of proof to reduce appellant’s wage-loss
compensation, effective June 6, 2018, based on her capacity to earn wages as an information clerk.

21

Id.

22

Supra note 10.

23

Supra note 7

24

Supra note 10.

25

Supra note 7; supra note 16 at Chapter 2.816.6(b) (June 2013).

26

T.B., Docket No. 17-1777 (issued January 16, 2019).

27

Supra notes 17, 18.

28

Supra note 10.

7

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

